
	
		II
		110th CONGRESS
		1st Session
		S. 1506
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  modify provisions relating to beach monitoring, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Beach Protection Act of
			 2007.
		2.Beach water
			 pollution source identification and prevention
			(a)In
			 generalSection 406 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346) is amended in each of
			 subsections (b), (c), (d), (g), and (h) by striking monitoring and
			 notification each place it appears and inserting monitoring,
			 public notification, source tracking, sanitary surveys, and prevention efforts
			 to address the identified sources of beachwater pollution.
			(b)Authorization of
			 appropriationsSection 406(i) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(i)) is amended by striking $30,000,000 for
			 each of fiscal years 2001 through 2005 and inserting $60,000,000
			 for each of fiscal years 2007 through 2012.
			3.Funding for
			 Beaches Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2012.
		4.State
			 reportsSection
			 406(b)(3)(A)(ii) of the Federal Water Pollution Control Act (33 U.S.C.
			 1346(b)(3)(A)(ii)) is amended by inserting and all environmental
			 agencies of the State with authority to prevent or treat sources of beachwater
			 pollution after public.
		5.Use of rapid
			 testing methods
			(a)Contents of
			 state and local government programsSection 406(c)(4)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by inserting
			 , including the use of a rapid testing method after the last day of the
			 1-year period following the date of approval of the rapid testing method by the
			 Administrator before the semicolon at the end.
			(b)Revised
			 criteriaSection 304(a)(9) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1314(a)(9)) is amended—
				(1)by inserting
			 rapid before testing; and
				(2)by striking
			 , as appropriate.
				(c)DefinitionSection
			 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by
			 adding at the end the following:
				
					(25)Rapid testing
				methodThe term rapid testing method means a method
				of testing for which results are available within 2
				hours.
					.
			6.Prompt
			 communication with State environmental agenciesSection 406(c)(5) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(c)(5)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking prompt communication and
			 inserting communication within 24 hours of the receipt of the results of
			 a water quality sample;
			(2)in subparagraph
			 (A), by striking and at the end;
			(3)in
			 subparagraph (B), by inserting and after the semicolon at the
			 end; and
			(4)by
			 adding at the end the following:
				
					(C)all agencies of
				the State government with authority to require the prevention or treatment of
				the sources of beachwater
				pollution;
					.
			7.Content of State
			 and local programsSection
			 406(c) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is
			 amended—
			(1)in paragraph (6),
			 by striking and at the end;
			(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon;
			(3)by adding at the
			 end the following:
				
					(8)measures to
				develop and implement a beachwater pollution source identification and tracking
				program for the coastal recreation waters that are not meeting applicable water
				quality standards for pathogens;
					(9)a publicly
				accessible and searchable global information system database with information
				updated within 24 hours of the availability of the information, organized by
				beach and with defined standards, sampling plan, monitoring protocols, sampling
				results, and number and cause of beach closing and advisory days; and
					(10)measures to ensure that closures or
				advisories are made or issued within 24 hours after the State government
				determines that any coastal recreation waters in the State are not meeting or
				are not expected to meet applicable water quality standards for
				pathogens.
					.
			8.Compliance
			 reviewSection 406(h) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting the subparagraphs appropriately;
			(2)by striking
			 In the and inserting the following: (1)
			 In general.—In
			 the; and
			(3)by
			 adding at the end the following:
				
					(2)Compliance
				reviewOn or before July 31
				of each calendar year beginning after the date of enactment of this paragraph,
				the Administrator shall—
						(A)prepare a written
				assessment of compliance with all statutory and regulatory requirements of this
				section for each State and local government and of compliance with conditions
				of each grant made under this section to a State or local government;
						(B)notify the State
				or local government of the assessment; and
						(C)make each of the
				assessments available to the public in a searchable database on or before
				December 31 of the calendar year.
						(3)Corrective
				action
						(A)In
				generalAny State or local
				government that the Administrator notifies under paragraph (2) that the State
				or local government is not in compliance with any requirement or grant
				condition described in paragraph (2) shall take such action as is necessary to
				comply with the requirement or condition by not later than 1 year after the
				date of the notification.
						(B)NoncomplianceIf the State or local government is not in
				compliance with such a requirement or condition by the date that is 1 year
				after the deadline specified in subparagraph (A), any grants made under
				subsection (b) to the State or local government, after the last day of the
				1-year period and while the State or local government is not in compliance with
				all requirements and grant conditions described in paragraph (2), shall require
				a Federal share of not to exceed 50 percent.
						(4)GAO
				reviewNot later than December 31 of the third calendar year
				beginning after the date of enactment of this paragraph, the Comptroller
				General of the United States shall—
						(A)conduct a review
				of the activities of the Administrator under paragraphs (2) and (3) during the
				first and second calendar years beginning after that date of enactment;
				and
						(B)submit to
				Congress a report on the results of the
				review.
						.
			
